Title: To James Madison from Frederick W. Hatch, 3 November 1823
From: Hatch, Frederick W.
To: Madison, James


        
          Dear Sir,
          Charlotteve Nov 3rd. 1823
        
        I fear that yourself or Mrs Madison have sufferd a disappointment by a long cold ride to O: Ct: He: with a view to the contemplated service of yesterday.
        I was detain’d here on Saturday by sickness & on Sunday Morng found myself too unwell for too long a ride.
        My health is now better & I have no doubt I shall be able to attend at the Ct: He: next sunday for wh I have made arrangements. With affecte regards to Mrs M & in the hope that she has recover’d from the effects of her fall I am dear Sir Very respecty yours,
        
          F W Hatch
        
      